          Case 1:16-cv-01678-KBJ Document 38 Filed 12/13/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

HOWARD T. TYSON, SR.,                                 )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )       Civil Action No. 16-1678 (KBJ)
                                                      )
MEGAN J. BRENNAN, Postmaster General,                 )
                                                      )
               Defendants.                            )
                                                      )

                      DEFENDANT’S OPPOSITION TO PLAINTIFF’S
                       MOTION FOR SETTLEMENT CONFERENCE

       Defendant Megan J. Brennan, Postmaster General, respectfully submits this response to

Plaintiff’s Motion for Settlement Conference, filed December 12, 2018. ECF No. 37. In the

motion, Plaintiff states that Defendant has “refused to participate or engage in the process” of

settlement and requests that the Court order the parties to participate in a settlement conference

before a Magistrate Judge.

       The motion should be denied. Plaintiff has already asked the Court to order the parties to

mediation, see ECF No. 33, a request that the Court declined. Instead, on November 8, 2018, the

Court set a discovery schedule. ECF No. 34. Nothing has changed since that would warrant a

different outcome.

       Further, the premise for Plaintiff’s request – that Defendant is not participating in

settlement discussions – is inaccurate. Counsel engaged in discussions with Plaintiff’s counsel

over the summer about Plaintiff’s proposed settlement offer. ECF No. 33. Last week, the

undersigned counsel responded to Plaintiff’s latest proposal shortly after receiving it. Defendant

continues to believe that a settlement conference before a Magistrate Judge would not be

productive at this time and that the parties should continue with discovery if Plaintiff is serious
          Case 1:16-cv-01678-KBJ Document 38 Filed 12/13/18 Page 2 of 2



about litigating his religious discrimination case premised on him having been told to lower the

volume of his Gospel music. However, Defendant will attend and participate in good faith in

any settlement conference ordered by the Court in this case.

Dated: December 13, 2018                     Respectfully submitted,

                                             JESSIE K. LIU
                                             D.C. Bar No. 472845
                                             United States Attorney

                                             DANIEL F. VAN HORN
                                             D.C. Bar No. 924092
                                             Chief, Civil Division

                                                     /s/ Paul Cirino
                                             PAUL CIRINO
                                             Assistant United States Attorney
                                             Civil Division
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 252-2529
                                             Fax: (202) 252-2599
                                             paul.cirino2@usdoj.gov




                                                2
